UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6748


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JIMMIE CRAIG DANIELS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00341-RBH-1; 4:09-cv-70078-RBH)


Submitted:   November 18, 2010             Decided:   December 6, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmie Craig Daniels, Appellant Pro Se.    William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmie      Craig    Daniels         seeks    to     appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and denying his motion to amend.                                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                      A

certificate        of     appealability            will      not     issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies       this    standard       by

demonstrating        that     reasonable           jurists       would     find       that     the

district      court’s     assessment       of       the    constitutional             claims    is

debatable     or     wrong.        Slack    v.      McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We   have     independently           reviewed       the     record       and

conclude      that      Daniels     has    not      made     the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3